In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered July 11, 2002, which denied his objections to an order of the same court (Goglas, H.E.), entered March 22, 2002, which, after a hearing, denied his petition for a downward modification of child support.
Ordered that the order is affirmed, with costs.
As a party seeking a downward modification of child support, the father had the burden of establishing an unanticipated and unreasonable change of circumstance (see Matter of Boden v Boden, 42 NY2d 210, 213 [1977]; Matter of Heverin v Sackel, 239 AD2d 418 [1997]). The record supports the determination of the Family Court that the father did not meet the requisite burden so as to entitle him to a downward modification of child support. Ritter, J.P., S. Miller, Luciano and H. Miller, JJ., concur.